DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11, 14 and 19-22, in the reply filed on 3/5/2021 is acknowledged. Claims 12, 13 and 15-18 have been canceled by the applicant.

Specification
The abstract of the disclosure is objected to because it is a single run on sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 10, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (20090229832).
King discloses a downhole tool, comprising:
Re claim 1:
a set of slips 32, 36 (fig. 1) for maintaining the tool 10 (pgh. 13:1-8, slips are anchoring slips that anchor/maintain the tool in wellbore) in an axial location (see fig. 1E, axially in well annulus 100) in a wellbore (pgh. 20), the slips flow actuated (pghs. 21, 22, “high pressure wellbore fluid to flow from the annulus 100 into the setting chamber 82”) and then maintained in a set position due to a first force (force at slips set) applied to the tool in the wellbore; and 
a packer 34 for sealing an annular area 100 around the tool 10 (pgh. 22, “packer 34 to be set”), the packer including a locking system (pgh. 22, “primary setting piston” is considered locking system of packer in terms of packer unset – the piston does not move – the piston locked), the locking system unlocked (the piston moved to set packer) by an additional force (force for moving the piston) applied to the tool in the wellbore while the slips remain set (pgh. 13, packer 34 positioned between upper 32 and lower anchoring slips 36 – slips are anchoring slips thus they remain set in order to anchor tool/packer in wellbore). 
Re claim 10, the first force and the additional force are applied from the surface of the wellbore (pgh. 21:1-3).
Re claim 11, the first force and the additional force are upward forces (pgh. 13:14-17)

Re claim 14:
a set of slips 32, 36 (fig. 1) for maintaining the tool 10 (pgh. 13:1-8, slips are anchoring slips that anchor/maintain the tool in wellbore) in an axial location (see fig. 1E, axially in well annulus 100) in a wellbore (pgh. 20), the slips flow actuated (pghs. 21, 22, “high pressure wellbore fluid to flow from the annulus 100 into the setting chamber 82”) and maintained in a set position due to a first upward force (force at slip set and pgh. 13:14-17) applied to the tool in the wellbore; and 
a tool 34 (packer) for performing a downhole task (zonal isolation), the apparatus including a locking system (pgh. 22, “primary setting piston” is considered locking system of packer in terms of packer unset – the piston does not move – the piston locked), the locking system unlocked (the piston moved to set packer) by an additional force (force for moving the piston) to prevent premature actuation of the tool (packer unset when the piston does not move), the locking system unlocked by an additional upward force (force for moving the piston and pgh. 13:14-17) applied to the tool in the wellbore while the slips remain set (pgh. 13, packer 34 positioned between upper 32 and lower anchoring slips 36 – slips are anchoring slips thus they remain set in order to anchor tool/packer in wellbore). 

Allowable Subject Matter
Claims 2-9 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676